UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6706



FRANKIE L. MCCOY, SR.,

                                              Plaintiff - Appellant,

          versus


PRISON   HEALTH  SERVICE,   INCORPORATED;   M.
AYALEW, MD; DAZOULOWE MIMOSE, Ms., Admin-
Nurse; D. HOOD, Ms., Admin-Nurse; KIWUKA
NSUBUGA, P.A.; RENEE GLORIA; CONNIE BURT,
Administrative Nurse; JAMES V. PEGEUSE, Acting
Warden; LIEUTENANT STATON; DEREJE TESFAYE,
Doctor; PAT NELSON, Administrative Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-01-1498-L)


Submitted:   October 31, 2003          Decided:     November 12, 2003


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frankie L. McCoy, Sr., Appellant Pro Se. Donald Joseph Crawford,
ALDELMAN, SHEFF & SMITH, Rockville, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Frankie L. McCoy, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint and motion

for injunctive relief.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See McCoy v. Prison Health Serv., Inc., No. CA-

01-1498-L (D. Md. filed Mar. 25, 2003 & entered Mar. 27, 2003).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2